   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 1 of 46 PageID #:354




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 CRAIG EDWARDS,                                         19-cv-03990

                          Plaintiff,                    Honorable John Z. Lee

 v.                                                     TRIAL BY JURY DEMANDED

 AMAZON.COM SERVICES LLC,

                          Defendant.



                                THIRD AMENDED COMPLAINT

        Plaintiff, CRAIG EDWARDS, by his undersigned attorneys, and for his Third Amended

Complaint against Defendant, AMAZON.COM SERVICES, INC. f/k/a AMAZON.COM.DEDC,

LLC, alleges as follows:

                                       PRELIMINARY STATEMENT

        1.       This is an action for damages and equitable and injunctive relief for discrimination

and unlawful retaliation pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e, et seq., as amended, 42 U.S.C. § 1981(a), and the Civil Rights Act of 1866, 42

U.S.C. § 1981.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.

        4.       All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:

                 a.     Plaintiff filed a Charge of Discrimination, number 551-2018-03852, with
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 2 of 46 PageID #:355




                       the Equal Employment Opportunity Commission (“EEOC”) on September

                       20, 2018;

               b.      Said Charge of Discrimination was amended on December 4, 2018; and

               c.      The EEOC issued a Notice of Suit Rights to Plaintiff for said Charge of

                       Discrimination on March 18, 2019.

                                            PARTIES

       5.      Plaintiff is an individual who at all relevant times resided in Flossmoor, Illinois.

       6.      Defendant is a corporation of the State of Delaware, which is registered with the

Secretary of State to do business in Illinois, and whose principal place of business is located in

Seattle, Washington.

       7.      Plaintiff and Defendant are both “persons” as defined in 42 U.S.C. § 2000e(a).

       8.      Defendant is an “employer” as defined in 42 U.S.C. § 2000e(b), as, on information

and belief, it engaged in an industry affecting commerce and had 15 or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding calendar year.

       9.      Plaintiff is an “employee” as defined in 42 U.S.C. § 2000e(f), as he was an

individual employed by an employer, the Defendant.

                                    BACKGROUND FACTS

       10.     Plaintiff is an African American male. He is the victim of a plan by Jeff Messenger

(the head of the Amazon warehouse in Monee, Illinois and who was raised in the Deep South) to

drive Plaintiff out of Amazon because he is an African American. Messenger did not make his

distaste for African Americans a secret. To put a senior African American manager in his place,

Messenger recounted a story of how he had insulted President Barack Obama. Exhibit A.

       11.     Messenger decided to drive Plaintiff out of Amazon because a white woman


                                                 2
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 3 of 46 PageID #:356




manager, also of Southern heritage, made false complaints about Plaintiff to scapegoat him so she

could escape the consequences of her poor performance. Amazon then engaged in a white-wash

investigation to protect Messenger (who a number of other Amazon employees has accused of

racism) and hide his discriminatory behavior and harassment of Plaintiff. In engaging in this

conduct, Amazon ignored that that Plaintiff had worked for Amazon for 7 ½ years and been

consistently rated as a top 10% performer, who was beloved by his direct reports some of whom

viewed Plaintiff as the best manager for whom they had ever worked. Amazon did not reopen its

investigation after Messenger’s plan to drive Plaintiff out of Amazon was fully exposed and

reported by Plaintiff directly to Jeff Bezos. Bezos’s special investigation team simply rubber

stamped the prior inadequate investigation and did not conduct a single witness interview. Amazon

with the full approval of Bezos, through his special investigation team, fired Plaintiff in retaliation

for Plaintiff blowing the whistle on the plan to drive him out of Amazon. See Exhibit A.

        12.    Amazon has rewarded the wrongdoers and punished Plaintiff for blowing the

whistle on the racist conduct from which he was suffering, by firing him. Amazon promoted

Messenger and many of his co-conspirators to higher levels at Amazon. Amazon still has taken no

action against the wrongdoers, even after Messenger in deposition testimony did not deny the racist

plot and simply claimed he could not recall if he had instructed his team to drive Plaintiff out of

Amazon. Messenger testified that he was not disputing the testimony, outlined in Exhibit A hereto,

that he engaged in a plan to drive Plaintiff out of Amazon, but simply that he could not remember.

        13.    Plaintiff began his employment with Defendant Amazon on or about October 11,

2011.

        14.    On or about February 5, 2018, Defendant assigned Plaintiff to the position of

Outbound Operations Manager at the MDW7 Fulfillment Center (“MDW7”) located in Monee,



                                                  3
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 4 of 46 PageID #:357




Illinois.

        15.    As an Operations Manager, Plaintiff oversaw approximately 300 employees of

Defendant and its related entities.

        16.    Plaintiff most recently worked the front half day shift at MDW7, which comprised

every Sunday through Wednesday from 7:00 a.m. to 5:30 p.m.

        17.    In addition to Plaintiff, the front half day shift staff included eight Area Managers,

seven Process Assistants, and his peer Operations Manager, Laura Pratt (“Pratt”).

        18.    Plaintiff significantly improved the performance of the front half day shift during

his tenure as one of its Operations Managers.

        19.    Defendant operates a system of performance analytics that allows Operations

Managers to track the performance of their shifts at all times by the year, month, week, day, hour,

and minute.

        20.    Defendant’s performance analytics show that in January of 2018, the front half day

shift was unstable.

        21.    However, during Plaintiff’s tenure on the front half day shift from on or about

February 18, 2018 through on or about April 15, 2018, the shift’s performance improved by well

over twenty-four percent (24%) by as much as thirty-four percent (34%), thereby becoming the

top-performing outbound shift within MDW7. Its ranking jumped from near the bottom to the top

even though all the shifts’ performance was going up.

        22.    Plaintiff also frequently and consistently received positive feedback from the front

half day shift Area Managers who worked under him.

        23.    On or about March 26, 2018, during a pre-shift strategic planning meeting Jason

Murphy (“Murphy”), Defendant’s Senior Human Resources Manager, openly reprimanded Plaintiff

for following a directive issued by Kevin Kirves (“Kirves”), Defendant’s Regional Manager, even though

                                                 4
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 5 of 46 PageID #:358



Kirves holds a position within the company that is senior to both Plaintiff’s and Murphy’s positions.

         24.    Later that day same day, on or about March 26, 2018, Jeff Messenger

(“Messenger”), the General Manager of MDW7, arranged an unscheduled a meeting with Plaintiff

and Plaintiff’s immediate supervisor, Jason Carter (“Carter”), a Senior Operations Manager.

         25.    Messenger told Plaintiff the purpose of the meeting was to discuss Plaintiff’s failed

performance as an Operations Manager and stated that the front half day shift was falling apart.

         26.    During said meeting, Messenger falsely stated that Plaintiff’s Area Managers had

made complaints about Plaintiff to Messenger and Murphy, regarding Plaintiff and Pratt

supposedly not working well together.

         27.    Such complaints were not actually made by Plaintiff’s Area Managers and these

statements were false.

         28.    Plaintiff responded to Messenger’s claims by referring to Defendant’s analytical

data, which proved that the performance of the front half day shift had significantly improved

during Plaintiff’s tenure.

         29.    Plaintiff then requested that Messenger launch a full investigation into the claims

that had been made against him. Messenger refused to launch an investigation, dismissing

Plaintiff’s request by simply responding, “No.”

         30.    After said meeting Plaintiff investigated the claims himself to try to uncover the

truth and, if necessary, to improve his performance and correct any issues with the front half day

shift.

         31.    Plaintiff spoke with each of his eight Area Managers, all of whom expressed that

they had not escalated any concerns to either Murphy or Messenger.

         32.    Plaintiff then spoke with Pratt, who told him that she had made several informal

complaints to Murphy and Messenger because she did not feel that Plaintiff worked well with her.

                                                    5
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 6 of 46 PageID #:359




        33.     On or about March 27, 2018, Murphy berated Plaintiff in a pre-shift meeting in a

biased and unfair manner. Murphy’s actions did not align with Defendant’s published leadership

principles or with Defendant’s Code of Conduct.

        34.     After that meeting, Brook Zhang (“Zhang”), one of Plaintiff’s Area Managers,

expressed to Plaintiff that Murphy’s actions had undermined Plaintiff’s leadership and damaged

Plaintiff’s credibility.

        35.     Later that same day, Ashley Young (“Young”), Defendant’s Human Resources

Senior Business partner, failed to uphold her commitment to engage Plaintiff’s subordinates in a

“pulse survey,” to gather feedback on his leadership strengths and weaknesses. The pulse survey

is the standard tool used by Defendant to track its employees’ leadership performance data.

        36.     Thereafter, Plaintiff followed up with Young three more times regarding collecting

his leadership performance data, but Young continually failed to perform the pulse survey.

        37.     On or about April 3, 2018, Plaintiff emailed Carter to request that he remain on the

front half day shift for the remainder of 2018 because it allowed him to support his wife during

some extenuating family circumstances.

        38.     Plaintiff made this request because his wife’s mother, who lived in Virginia, was

terminally ill. Plaintiff wanted to remain on the Sunday through Wednesday front half day shift so

that his wife could travel to Virginia on Plaintiff’s days off to spend time with her mother, while

Plaintiff remained at home to watch their four young children.

        39.     Carter responded favorably to Plaintiff’s request and expressed support for

Plaintiff’s extenuating family circumstances.

        40.     A few days before April 15, 2018, Messenger informed Carter that he would be

transferring Edwards and Pratt to the night shift because both were protected minorities at Amazon



                                                 6
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 7 of 46 PageID #:360




because he was tired of the situation (which was caused by Pratt’s secret escalations to him.)

Messenger also made the decision to remove Edwards from eligibility for a promotion without

documenting the reasons for the same would normal policy and practice at Amazon.

       41.     On or about April 15, 2018, Carter told Plaintiff that he was being transferred to the

back half night shift, which would require Plaintiff to work Thursday through Saturday from 6:00

p.m. to 6:00 a.m., that Messenger would not grant Plaintiff’s hardship request and that Messenger

was trying to ostracize Plaintiff out of the building or Amazon.

       42.     Plaintiff protested this transfer, again citing Defendant’s analytics, which show that

the front half day shift improved significantly during Plaintiff’s tenure as its Operations Manager.

Plaintiff also asked why his previous request to stay on the front half day shift to accommodate his

family’s needs was not honored.

       43.     Much later, in or about late September 2018, Carter revealed to Plaintiff for the first

time that this shift transfer was ordered by Messenger, and that Messenger had expressly told

Carter that because Plaintiff was African American and Pratt was a woman, both of them would

be transferred because they were members of protected classes.

       44.     On information and belief, Messenger allowed at least four similarly situated non-

African American Operations Managers, Matt Bryant, Sanjay Gupta, Anthony Tolbert, and

Philippi Lopez to stay on their current shifts when they requested it, to accommodate their

families’ circumstances.

       45.     On or about April 17, 2018, James Blanton (“Blanton”), a Senior Operations

Manager, confronted Plaintiff to intimidate him and told Plaintiff’s subordinates to ignore

Plaintiff’s tactical directives, thereby reducing the shift’s bottom-line performance.

       46.     Later that same day, Chris Roe (“Roe”) and Mark Dague (“Dague”), two Senior



                                                 7
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 8 of 46 PageID #:361




Operations Managers, intimidated and humiliated Plaintiff during an Operations Manager meeting.

Roe and Dague falsely accused Plaintiff of misconduct and then dismissed Plaintiff in front of his

peers when Plaintiff challenged their statements.

       47.     During the senior manager meeting some days before April 15, 2018, when

Messenger announced that he planned to move Plaintiff to the back half night shift so that Dague

could manage Plaintiff, Dague replied that he would manage Plaintiff right out of the building.

Messenger did not reprimand Dague for this statement and made clear he supported the plan to

manage Edwards out of the building. See Exhibit A.

       48.     On or about April 19, 2018, Plaintiff filed a formal internal ethics complaint with

Defendant, pursuant to Defendant’s ethics reporting policies, alleging race and sex discrimination,

workplace harassment, and hostile work environment. Plaintiff later updated his ethics complaints

a number of times before he was wrongfully fired. Plaintiff’s final update which Amazon failed to

investigate at all reported Messenger’s racist plot to manage him out of the building.

       49.     Garrett DuPont (“DuPont”), a Human Resources Business Partner, headed the

investigation into Plaintiff’s ethics complaint.

       50.     While DuPont conducted the investigation into Plaintiff’s claims, Plaintiff took a

three-week vacation to avoid any further workplace conflicts and to avoid his employment being

terminated.

       51.     On or about May 31, 2018, DuPont stated that Plaintiff’s claims (other than then

the claim he was given a proper hardship accommodation) were unsubstantiated and that no factual

evidence indicated any violation of Defendant’s policies. As to the hardship claim, DuPont found

that substantiated but falsely blamed miscommunications and improper action by Plaintiff’s direct

manager Carter for the failure to accommodate Plaintiff, even though the evidence demonstrated



                                                   8
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 9 of 46 PageID #:362




that the fault lay only with Messenger. Exhibit A.

       52.     DuPont did not conduct interviews of relevant witnesses, nor did he review

important documentation, nor did he explore corroborating evidence, computer records, and other

important data and information, as required by Defendant’s investigation guidelines. Dupont also

did not investigate new material allegations raised by Plaintiff such as plan to manage Plaintiff out

of Amazon after Plaintiff uncovered that plan. Months later, when Plaintiff complained directly to

Jeff Bezos about DuPont’s failure to conduct an investigation in line with Amazon policies and of

the plan to drive him out of Amazon, Bezos’s special investigation team simply rubber-stamped

DuPont’s incomplete investigation even though DuPont never investigated Messenger’s plan to

drive Plaintiff out of Amazon as detailed in Exhibit A hereto.

       53.     In the face of DuPont’s incomplete investigation, Plaintiff took 12 weeks of unpaid

time off, pursuant to Defendant’s personal leave of absence policy.

       54.     On or about May 30, 2018, Defendant informed Plaintiff that if he was unable to

secure a new position with Defendant by September 21, 2018, he would be terminated. At that

time, Defendant informed Plaintiff that it was his responsibility to find a new position within the

company.

       55.     On information and belief, similarly, situated employees were given assistance in

obtaining new positions within the company, which was not given to Plaintiff.

       56.     As early as May 30, 2018, Plaintiff began applying for different positions with

Defendant within Illinois.

       57.     Despite having made approximately 15 applications for other employment positions

with Defendant in Illinois, Plaintiff was unable to secure a new position in all likelihood due to

Messenger having falsely labeled Plaintiff as a struggling employee with communication gaps.



                                                 9
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 10 of 46 PageID #:363




       58.     On or about August 22, 2018, Plaintiff spoke with Mike Stevens (“Stevens”),

Defendant’s Director of Human Resources for North American. During that conversation Stevens

agreed to help Plaintiff secure a new position.

       59.     However, Stevens made no attempts to help Plaintiff secure a new position as he

had promised and did not disclose that Amazon had marked Plaintiff as a struggling employee with

substantial communication gaps.

       60.     On or about September 17, 2018, Plaintiff filed a second formal ethics complaint,

pursuant to Defendant’s policies, citing the incomplete investigation outlined above. Defendant

never investigated this charge.

       61.     On or about September 9, 2018, Plaintiff filed his initial charge of discrimination

with the EEOC.

       62.     Plaintiff’s employment was not terminated on September 21, 2018, as had been

previously threatened. For the time, Plaintiff remained an employee of Defendant.

       63.     On or about November 6, 2018, Plaintiff was informed that he would be considered

for an AWCS Deployment Manager position with Defendant.

       64.     At that time, Plaintiff was informed by Jessica Smaagaard (“Smaagaard”),

Defendant’s Regional Human Resource Manager, that if he was not chosen for the AWCS

Deployment Manager position, then his employment with Defendant would be terminated.

       65.     On or about November 29, 2018, Plaintiff was informed that he was not selected

for the AWCS Deployment Manager position.

       66.     On or about December 1, 2018, Plaintiff filed an amended Charge of Discrimination

with the EEOC against Defendant, alleging race and sex discrimination and retaliation which also

outlined the plan to drive him out of Amazon.



                                                  10
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 11 of 46 PageID #:364




       67.     Plaintiff’s employment was involuntarily terminated on or about December 1, 2018

even though Plaintiff was willing to return to his original position despite Defendant failing to

notify him of steps to that it would take to protect him for further retaliation and discrimination.

Because Plaintiff had been on a leave of absence Amazon would have still included him in the

budget for his position and the Monee, Illinois warehouse, and had a policy of keeping his position

open as it did for any employee on leave. Exhibit A.

       68.     Defendant’s stated reason for terminating Plaintiff was that Plaintiff had failed to

secure a new position with Defendant even though under its normal procedures his former position

should have remained opened.

       69.     Defendant’s stated reason for terminating Plaintiff was pretextual.

       70.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage or custom of

discriminating against Plaintiff because of his race and/or sex with respect to compensation, terms,

conditions, and/or privileges of employment, depriving Plaintiff of equal employment

opportunities, and otherwise adversely affect his status as an employee, because of his race and/or

sex. This Complaint also seeks restitution to Plaintiff for the denial of all of his rights, privileges,

benefits, and income that would have been received by Plaintiff but for Defendant’s unlawful and

illegal discriminatory acts and practices.

       71.     Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is his only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant’s policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.




                                                  11
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 12 of 46 PageID #:365




                                   COUNT I
        VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 DUE TO
                              DISCRIMINATION

        72.    Plaintiff incorporates all allegations contained in paragraphs 1 through 71.

        73.    Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny

Plaintiff an equal opportunity for employment due to his race, African American, and/or his sex,

male.

        74.    During Plaintiff’s employment with Defendant, he was subjected to discrimination

based on his race in that there was a double standard between the treatment of African American

employees and other employees.

        75.    During Plaintiff’s employment with Defendant, he was subjected to discrimination

on the basis of his sex in that there was a double standard between the treatment of male and female

employees.

        76.    The discriminatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendant.

        77.    Defendant, through its employees, agents, and/or authorized representatives, knew

that its termination and discriminatory treatment of Plaintiff because of his race and/or sex violated

Title VII.

                                  COUNT II
        VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 DUE TO
                                RETALIATION

        78.    Plaintiff incorporates all the allegations contained in paragraphs 1 through 77.

        79.    Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny


                                                 12
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 13 of 46 PageID #:366




Plaintiff an equal opportunity for employment in retaliation for voicing complaints (both internally

and to the EEOC) about, and for expressing concern over, the discrimination he was facing, and

for demanding changes to the discriminatory behavior directed towards him.

        80.     During Plaintiff’s employment with Defendant and when Plaintiff was terminated

by Defendant, he was subjected to discrimination and retaliation for engaging in legally- protected

activities, as set forth above.

        81.     The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendant.

        82.     Defendant, through its employees, agents and/or authorized representatives, knew

that its retaliation, termination, and discriminatory treatment of Plaintiff because of his voicing

complaints (both internally and to the EEOC) about, and expressing concern over, the

discrimination he was facing, and for demanding changes to the discriminatory behavior directed

towards him, violated Title VII.

                                          COUNT III
                                  VIOLATION OF 42 U.S.C. § 1981
                                    DUE TO DISCRIMINATION

        83.     Plaintiff incorporates all allegations contained in paragraphs 1 through 82.

        84.     42 U.S.C. § 1981 provides that “all persons” shall have the same right to “make and

enforce contracts” as “white citizens” 42 U.S.C. § 1981 (a). The term “make and enforce contracts”

includes “the making, enforcement, modification, and termination of contracts, and the enjoyment

of all benefits, privileges, terms and conditions of the contractual relationship.” 42 U.S.C. § 1981(b).

        85.     As alleged above, by discriminating against Plaintiff on the basis of his race,



                                                  13
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 14 of 46 PageID #:367




Defendant, in violation of 42 U.S.C. § 1981, has denied and continues to deny Plaintiff’s right to

“make and enforce contracts” the same as “white citizens” including enjoyment of all the benefits,

privileges, terms and conditions of the contractual relationship between himself and Defendant. During

Plaintiff’s employment with Defendant, he was subjected to discrimination based on his race in

that there was a double standard between the treatment of African American employees and

Caucasian employees.

        86.     Defendant’s intentional discrimination against Plaintiff on the basis of his race

prevented him from enjoying the full benefit of the terms and conditions of his employment.

        87.     Defendant’s acts were intentional, willful, and malicious, and in disregard to

Plaintiff’s federally protected civil rights.

                                         COUNT IV
                                 VIOLATION OF 42 U.S.C. § 1981
                                    DUE TO RETALIATION

        88.     Plaintiff incorporates all the allegations contained in paragraphs 1 through 87.

        89.     42 U.S.C. § 1981 provides that “all persons” shall have the same right to “make and

enforce contracts” as “white citizens” 42 U.S.C. § 1981(a). The term “make and enforce contracts”

includes “the making, enforcement, modification, and termination of contracts, and the enjoyment

of all benefits, privileges, terms and conditions of the contractual relationship.” 42 U.S.C. § 1981(b).

        90.     As alleged above, by retaliating against Plaintiff for voicing complaints (both

internally and to the EEOC) about, and for expressing concern over, the discrimination he was

facing, and for demanding changes to the discriminatory behavior directed towards him,

Defendant, in violation of 42 U.S.C. § 1981, has denied and continues to deny Plaintiff’s right to

“make and enforce contracts” the same as “white citizens” including enjoyment of all the benefits,

privileges, terms and conditions of the contractual relationship between himself and Defendant.

        91.     During Plaintiff’s employment with Defendant, he was subjected to retaliation for

                                                   14
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 15 of 46 PageID #:368




voicing complaints (both internally and to the EEOC) about, and for expressing concern over, the

discrimination he was facing, and for demanding changes to the discriminatory behavior directed

towards him.

        92.     Defendant’s intentional retaliation against Plaintiff for the reasons set forth above

prevented him from enjoying the full benefit of the terms and conditions of his employment.

        93.     Defendant’s acts were intentional, willful, and malicious, and in disregard to

Plaintiff’s federally protected civil rights.

        Wherefore, Plaintiff CRAIG EDWARDS, respectfully prays this Honorable Court enter

judgment against Defendant, AMAZON.COM SERVICES, INC. f/k/a AMAZON.COM.DEDC,

LLC, as follows:

                a.      Declaring the Defendant’s practices complained of herein unlawful and in

                        violation of Title VII, as well as 42 U.S.C. § 1981;

                b.      Permanently enjoining Defendant, its agents, successors, officers,

                        employees, representatives, attorneys, and those acting in concert with it or

                        them from engaging in the unlawful practices, policies, customs, and usages

                        set forth herein, and from continuing any and all practices shown to be in

                        violation of applicable law;

                c.      Ordering modification or elimination of the practices, policies, customs, and

                        usages set forth herein, and all other such practices shown to be in violation

                        of applicable law, ensuring Defendant will not continue to discriminate on the basis

                        of race or sex, nor unlawfully retaliate against its employees;

                d.      Immediately assigning Plaintiff to the position he would now be occupying

                        but for the discriminatory and retaliatory practices of Defendant, and

                        adjusting the wage rates, salaries, bonuses, and benefits for Plaintiff to those

                                                    15
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 16 of 46 PageID #:369




                       which he would have received but for the discriminatory and retaliatory

                       practices of Defendant, or awarding Plaintiff front-end and future pay;

               e.      Compensating and making Plaintiff whole for all earnings, wages, bonuses,

                       and other benefits that Plaintiff would have received but for the

                       discriminatory and retaliatory practices of Defendant;

               f.      Compensating and making Plaintiff whole for all other damages Plaintiff

                       incurred as a result of the discriminatory and retaliatory practices of

                       Defendant;

               g.      Awarding Plaintiff all witness fees, court costs, and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees; and

               h.      Awarding Plaintiff compensatory and punitive damages for Defendant’s

                       willful conduct and granting such other relief as may be just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of his claims in this action.

                                                      CRAIG EDWARDS

                                                      By:    /s/ Peter S. Lubin
                                                               One of his attorneys

Peter S. Lubin                                Terrence Buehler
Patrick D. Austermuehle                       LAW OFFICES OF TERRENCE BUEHLER
LUBIN AUSTERMUEHLE, P.C.                      19 South La Salle Street, Suite 702
360 West Butterfield Rd, Suite 325            Chicago, IL. 60603
Elmhurst, IL 60126                            (312) 371-4385
(630) 333-0333                                tbuehler@tbuehlerlaw.com
peter@l-a.law
patrick@l-a.law


                                                 16
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 17 of 46 PageID #:370




      EXHIBIT A
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 18 of 46 PageID #:371




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 CRAIG EDWARDS,                                        19-cv-03990

                        Plaintiff,                     Honorable John Z. Lee

 v.

 AMAZON.COM SERVICES LLC,

                        Defendant.



                            DECLARATION OF JASON CARTER

       I, Jason Carter, depose and state under oath, that if called to testify in this case I would

competently testify to the following based on first-hand knowledge:

       1.      I am a Captain in the Army Reserves. I am currently employed by Convoy.com as

the Director of Operations for the Atlanta office. I left Amazon due the events described herein

because I felt I was being unfairly undermined as a manager by Jeff Messenger, the General

Manager of the warehouse, who I believe, for the reasons discussed below and at my deposition

in this case, mistreated me and Craig Edwards because we are African American.

       2.      As I testified in detail at my deposition in this case, Craig Edwards and I were

subjected to a campaign to undermine us by Messenger, and the case of Edwards to force him to

quit Amazon through harassment and false attacks on his competence because we are African

American. As set forth below, Messenger and other managers he enlisted forced Edwards out of

Amazon because a white woman made false complaints to white men against Edwards. This

resulted in a plot by Messenger to force Edwards out of Amazon by encouraging other managers

to harass and mock Edwards and subject him to false criticism and ridicule in front of lower-level
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 19 of 46 PageID #:372




Amazon employees who reported to Edwards. Messenger also made-up false reasons as to

Edwards’ supposed poor performance as a pretext to rate him an underperforming employee who

he would no longer support for a promotion. This also appeared to me to be part of Messenger’s

express plan to run Edwards out of the building or Amazon.

        3.     I started working for Amazon in 2012 as an Area Manager. After several years and

several promotions, I was assigned to Amazon’s new MDW 7 Fulfillment Facility in Monee,

Illinois in mid-2017. At the time, MDW 7 was one of Amazon’s cutting edge robotic warehouse

facilities and was viewed as favorable assignment that presented an opportunity for promotions

and moving to higher positions at Amazon. Before going to MDW 7, Edwards and I were trained

in Amazon’s Kenosha facility.

        4.     At the end of our training, Messenger met with all the Senior Operations Managers

(“OM 7s”) that were headed to the new MDW 7 facility. At that meeting, which was attended by

me, Augie Sundermeier, Chris Roe and Sage Greising, Messenger introduced himself. I was the

only African American in the room and the only member of the armed services. At some point

during the meeting, Messenger told a story that he obviously directed at me to put me in place

showing that he was better than me because I had not attended a service academy and was African

American so was not entitled to same respect as a Caucasian He recounted what he claimed

happened at his graduation ceremony from the Naval Academy where he purported to have acted

in a disrespectful manner to the President of the United States and his Commander in Chief. He

stated that when President Obama handed him his diploma, he then supposedly said to the

President: “I didn’t vote for you. I voted for McCain.”

        5.     At MDW 7, I was an OM 7 with about 4 managers reporting directly to me and

approximately 1000 employees reporting directly and indirectly to me. At this time, Craig Edwards



                                                2
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 20 of 46 PageID #:373




was a highly respected Operations Manager (“OM 6”) who had already achieved top tier status at

Amazon. I later rated Edwards top tier again and recommended him for promotion with the support

of senior management at MDW 7. In fact, I asked to have Edwards working with me because of his

superior performance. When I gave Edwards an assignment, I did not have to follow up or worry

about it getting done. I knew he was going to exceed expectations and would work very well in

mentoring and supervising the Area Managers (“AMs”) to drive performance improvement.

        6.      MDW 7 opened in August 2017. After it opened and after Edwards had successfully

acted as a leader and supervisor in MDW 7 to turn around other shifts and problem area

departments, I brought Edwards in to co-manage the Front Half Outbound Day shift (“FHD”) with

Laura Pratt in or about early February of 2018. Pratt was also an OM 6, but under her, the FHD

shift was not working effectively. In fact, even though Pratt and Edwards were both OM 6’s and

technically were peers, I brought Edwards in to be a peer mentor to Pratt and lead her because

Edwards was a Top Tier rated manager. Pratt was underperforming and needed coaching and

mentorship from Edwards particularly in learning how to properly manage her assigned Area

Managers who were unhappy with her leadership skills. This is a decision I made with Messenger,

who at the time was the Assistant General Manager of the entire facility. I explained to Pratt many

times that even though she and Edwards were both OM 6’s, she had performance issues so he would

be leading the shift and that this was a great opportunity for her to learn from him.

        7.      This was not the first time I brought Edwards in to fix a problem or to trouble shoot.

He was my top rated and top performing manager. Edwards had been rated “Top Tier” by Amazon

at least twice by year end 2017. In Amazon’s culture, Top Tier meant, at that time, that an employee

was in the top 10% of all Amazon employees in his or her job level so it meant Edwards was in the

top 10% of all OM6s.



                                                  3
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 21 of 46 PageID #:374




        8.      In or about early February 2018, Edwards went to work with Pratt in outbound

FHD. Before the time he started, and while Pratt managed the shift alone, the shift was rated third

out of four outbound shifts with Area Managers leaving or discussing leaving the shift due to poor

leadership and morale. After 8 weeks on the FHD shift, Edwards’s leadership had driven

performance up about 29-32% and made it the first rated Outbound Shift. Edwards also inspired

his direct reports, the AMs who directly managed the people who packed and loaded products for

shipment. The AM’s typically had 80-100 people working directly for them.

        9.      Despite the much-improved performance of the shift and a turn around in AM

morale, Pratt did not get along with Edwards, although she did not escalate any concerns to me

other than one time; however I have now learned she escalated her concerns to Messenger and

others, including Jason Murphy, the head of Human Resources for the facility, several times without

giving me notice or an opportunity to hear them, determine if they were valid and address them

appropriately. I cannot say whether she was jealous of Edwards or intimidated by him, or what

exactly the problem was. Pratt’s complaints (which were not made to me) are as recounted in an

interview statement by her attached hereto as Exhibit 1 included:

        A. Edwards talked over her at meetings;

        B. Edwards did not understand the processes;

        C. Edwards lied to her;

        D. Edwards ran the shift “by the seat of his pants;”

        E. Edwards condescended to her;

        F. Edwards was dismissive of her ideas;

        G. The Area Managers felt beaten down and were unhappy.




                                                 4
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 22 of 46 PageID #:375




        10.     From my observation, all of these criticisms are false. Edwards’s knowledge and

understanding of the processes was both broad and deep. Because he had a “bias for action,” he

may have interrupted Pratt from time to time, but it was not done to embarrass or belittle her. It

was, rather a call to action and consistent with my direction that Edwards act as a leader of the shift.

The Area Managers were also very supportive of Edwards and some even asked to be reassigned

from Pratt to Edwards.

        11.     Jason Murphy was also critical of Edwards. For example, Murphy has stated in his

Amazon interview, after Edwards made an ethics complaint that he was harassing him, that he told

me that Edwards was chronically or normally late to synch meetings. This is false. Murphy never

voiced this criticism of Edwards to me.

        12.     Murphy was the head of HR for the MDW 7 facility at the time Edwards worked

there. Without my knowledge, Pratt went to Messenger to complain about Edwards. After several

complaints by Pratt, Messenger instructed Murphy to observe Edwards and he did so by attending

the early morning “sync” meetings that Pratt and Edwards held every morning with their AMs prior

to starting the shift. I also typically attend sync meetings by phone. I was on the phone for both the

March 26 and March 27 meetings described below.

        13.     While attending the sync meeting on March 26, 2018, Murphy interrupted Edwards

while Edwards was addressing his AM’s and describing a contest designed to give the AMs a

chance to compete for a free lunch. Murphy interrupted and squashed the idea. It was unusual for

Murphy to attend sync meetings. For example, he never went to the night shift outbound sync

meetings. It was more unusual for Murphy to interrupt and criticize a manager in front of his direct

reports. It was even more unusual for a non-operations person to interfere with operations as




                                                   5
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 23 of 46 PageID #:376




Murphy did. Since there was no immediate situation to correct, the correct course of action would

have been to pull Edwards aside and speak privately about the matter.

        14.    Murphy also attended the sync meeting on March 27, 2018. At the March 27th

meeting, Edwards was in the middle of explaining how he and Pratt were dividing their duties and

told his AMs he would send them a more detailed explanation by email. Murphy interrupted and

told Edwards not to send an email but to go over a memo with the AMs at their next morning

meeting.

        15.    Murphy’s above-described interactions with Edwards, in my opinion as someone

who witnessed them, were inappropriate and undermined Edwards in front of his Area Managers.

Any legitimate criticism which Murphy had of Edwards should have been handled privately.

        16.    Murphy later reported that Pratt thanked him after the March 27 meeting for

interrupting, criticizing and undermining Edwards in front of their AM’s. Murphy also reported the

following from the meeting as recounted in a statement drafted by Murphy attached hereto as

Exhibit 2:

        A.     “Craig came in late as he normally does.”

        B.     Murphy chose to interrupt Edwards because: “I could tell right away, Craig was

making this up as he went along. There was ZERO thought put not whatever idea he had at the

moment.”

        C.       Murphy also alleged: “Daily he comes up with unachievable TPH goals and the

AMs just laugh at him.”

        D.     And: “To me this was just another example of his poor planning and failure at

execution.”




                                                6
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 24 of 46 PageID #:377




Murphy commented, as set forth in Exhibit 2, that the AMs (who greatly respected Edwards) were

laughing at him, not with him. Murphy also claimed that the AMs were rolling their eyes at the

unreachable goals that Edwards set for the shift. In fact, these goals were the benchmark standards

for our regional buildings and the other buildings were meeting these goals. He also mimicked

Edwards in this statement using purported quotes of what Edwards said to make it inaccurately

seem as if Edwards was incoherent and stammered or had some sort of trouble getting his words

out.

        17.     Murphy was out of line based on my listening to the meeting via the telephone.

With rare exceptions, he was only attending the Edwards/Pratt sync meetings, not those of other

shifts. He was there to observe Edwards only. His claims that Edwards was unprepared, that

Edwards was chronically late and unprepared, and was openly treated with disrespect by the Area

Managers are all false. Edwards was never written up criticized for being late or unprepared. He

was consistently rated a “top tier” performer by me and other senior managers at Amazon and still

should have been a candidate for promotion in my opinion.

        18.     Pratt only complained about Edwards to me one time. She complained that Edwards

was taking over the shift and was not listening to her or her ideas. I informed Pratt that she should

listen to Edwards. I put him on the shift to drive performance and she should learn from him. Pratt

then made her complaints to Messenger (without my knowledge). It appears that after Pratt made

these complaints about Edwards to Messenger, Messenger directed Murphy to keep an eye on

Edwards. Pratt, according to Exhibit 3 attached hereto, complained to Messenger that Edwards was

dismissive of her and her views.

        19.     After Murphy reported back to Messenger, as described above, Messenger decided

to force Edwards to quit through a campaign of harassment by him and other senior managers who



                                                  7
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 25 of 46 PageID #:378




acted on his direction. On or about March 26, 2018, he called me and Edwards into a meeting

without Pratt. He sent us down a rabbit hole of false claims about Edwards having performance and

leadership issues regarding his management of AMs. He falsely accused Edwards of causing

disarray on the shift and among the AMs, even though Edwards had restored morale to the FHD

shift and was greatly respected by me and the AMs. Messenger became visibly angry when Edwards

pushed back on this false narrative but did not tell us what I later learned: that the meeting was the

result of Pratt’s escalations to Messenger, Murphy and others and Murphy’s false statements that

Edwards was mishandling meetings with AMs who were supposedly mocking and laughing at him.

        20.     Following the March 26th meeting, in a meeting with me a few days prior to April

15, 2018, Messenger informed me that he was sick and tired of the situation with Edwards and

Pratt. He was moving Edwards and Pratt to the night shift because they were both in protected

classes, meaning Edwards was African American and Pratt was a woman. When I told Messenger

that the night shift created a hardship for Edwards due to his wife having to travel out of state to

care for her elderly mother and if he had to work the night shift it would cause him to quit or leave

the building, Messenger replied, “No Ops Manager is going to tell me what to do”.

        21.     Messenger made this decision even though this was the type of hardship that

allowed for not having to work on a particular shift. With Messenger’s approval, I made these types

of shift accommodations when similarly situated non-African Americans had made comparable

hardship requests. In other situations, for other employees, including Sanjay Gupta and Matthew

Bryant, who were not African American, Messenger made the decision to accommodate their

hardship request after being informed of their request by me. It was Messenger’s decision and

neither he nor I had to inform HR or get it documented by HR in these other instances where




                                                  8
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 26 of 46 PageID #:379




Messenger, when asked to do so by me, accommodated the hardship requests of these two non-

African American managers.

        22.     In a meeting with senior managers days prior to April 15, 2018, where Messenger

announced the transfer of Edwards and Pratt to the nightshift, Messenger made it clear he wanted

Edwards gone. Mark Dague was the new OM 7 assigned to manage Edwards on the night shift.

Messenger said: “I am going to turn him over to Dague because Mark knows how to manage him.”

Dague then immediately responded, “Oh yeah. I’ll manage him out.” Others at the meeting laughed

and encouraged this response, and Dague was not reprimanded or told by Messenger this was

inappropriate and that he should not engage in this conduct. I understood Dague to mean that he

would make Edwards’ job situation so miserable that Edwards would quit as I have heard the term

“manage out” on other occasions at Amazon. I brought up this comment to Messenger in a later

meeting that included Murphy, Messenger and other senior managers including Wesley Chrisos.

Messenger did not deny that he had encouraged Dague to manage Craig out of the building.

        23.    At my time at Amazon, I have never seen a plot to manage or harass a white or non-

African American manager out of a building or out of Amazon. Amazon has set procedures for

firing managers for performance issues which require due process, setting up performance goals

and then only terminating them after an extended review process with HR involved and clear-cut

failures to meet the performance goals. Edwards was treated differently than any white or non-

African American manager that had alleged performance issues. Those employees were notified of

the issues in a truthful and accurate manner and given a chance to improve and were not subjected

to a plan to manage them out of Amazon through harassment and attempts to demean them in front

of their AMs as Edwards suffered.




                                                9
   Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 27 of 46 PageID #:380




        24.     After Edwards filed an ethics complaint, Messenger was interviewed by Kate Line,

the investigator. In that interview attached hereto as Exhibit 4, Messenger made the following

representations about Edwards since joining the FHD shift: “Attrition with managers leaving and

an observed disconnect between Ops and AMs;” “Laura [Pratt] seemed very defeatist.;” “sync

meetings Laura would play second fiddle”; “Craig would dismiss her comments, speak over her;”

“Craig being dismissive of her comments;” “Craig indicated he had school age kids and so couldn’t

move to nights.”

        25.     Each of these statements is either false or misleading. In fact, attrition dropped

when Edwards took over the shift. And, since Messenger and I had told Edwards to take over the

shift and lead Pratt, she was the second fiddle. And Edwards did not refuse the move to nights

because he had school age kids, it was because his wife was caring for her mother out of state and

if Edwards had worked nights, he would be sleeping during the day and no parent would be

available to help the kids.

        26.     In that same witness interview, Messenger falsely denied that he said that: “Ops

 managers [are] not directing to me what shift they will be assigned.”

        27.     In a later email dated September 26, 2018 to Jessica Smaagaard (Exhibit 3), a

 regional HR manager, Messenger falsely stated:

        A.      “Their [Pratt and Edwards] shift had the highest productivity of the four core shifts,

 but my feeling was that this was in spite of tumultuous leadership at the Ops position (Craig and

 Laura).” In fact, it was clear to me that the shift was performing better than all the other shifts

 because of Edwards’ leadership and that AM morale had drastically improved due to Edwards’s

 mentoring and leadership skills which were consistent with his Top Tier rating. Productivity had

 improved about 29-32% in the few weeks that Edwards ran it Moreover, Messenger’s criticism of



                                                 10
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 28 of 46 PageID #:381




Edwards ignored all the metrics. His shift was the highest performing core shift as measured by its

productivity. Messenger’s statements to me that Edwards’ shift’s performance was sliding, and

that Edwards’s AMs were complaining about him were false.

       B.      “I also felt that Craig’s need to continue developing his process knowledge would

be better managed with Mark Dague on the night shift…” This was false because Edwards’

knowledge of process was substantial, and in certain areas, exceeded Dague’s knowledge. It was

nothing more than an excuse to put Edwards on a shift that Messenger knew Edwards could not

work on and would force him to quit or transfer out of the building.

       C.      “I was not aware Craig requested a hardship to Jason Carter when he was informed

of his new shift.” This statement is false. I told Messenger that Edwards requested a hardship

accommodation before Messenger assigned Edwards to the night shift and Messenger made clear

that he did not care about the reasons for Edwards hardship request when he stated, “No Ops

Manager is going to tell me what to do”.

       28.     Messenger and Murphy informed me that Edwards was no longer considered by

them to be a candidate for promotion and that they would not support him for promotion. I have

never seen a GM demote a white or non-African American OM 6 from top tier and eligible for a

promotion to “struggling employee” in a matter of a few weeks without written communications

and extensive communications regarding the matter which provide a fair process for the OM 6.

The way this was handled is contrary to Amazon’s generally accepted policies or practices for

removing a person from eligibility for promotion recommendation.

       29.     At the time of the transfer in or about April 15, 2018, I told Edwards that he should

leave Amazon or MDW 7 because he was being ostracized by Messenger. I did not tell Edwards

about the explicit plot to manage him out of Amazon or MDW 7 until I left Amazon. When I was



                                                11
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 29 of 46 PageID #:382




still at Amazon, I was concerned for my own job security and did not share that information with

Edwards then for that reason.

       30.     Pratt and Edwards were not the only OM 6 peer managers who had trouble getting

along at MDW 7. Helen Qualch and John Chiuments were OM 6s working together. They also

had trouble getting along. Neither was African American. They continued working together and

ultimately one was promoted to a position that provided a higher salary. We had other senior

managers who conflicted on how to run their shift and they were not disciplined or separated: Sage

Greising and Nicole. Neither was African American. Amazon and Messenger treated Edwards and

Pratt’s situation differently from the situation in which the conflict was not between a white woman

manager and an African American manager.

       31.     The criticism by Messenger and Murphy that Edwards performance was marred by

his communication skills was not credible as Edwards ability to mentor and direct his AMs was a

driving factor in the greatly improved shift productivity. For example, Rachit Sachdeva, a white

man, was a terrible communicator. But he performed and as a result, he was promoted. I have

never seen a white employee downgraded or demoted for perceived poor communication skills.

       32.     When Edwards asked to come back to MDW 7, he informed me that he was told

that there were no OM 6 positions open. That statement is false. While Edwards was out on a

personal leave of absence, Amazon, per standard practice, included him in the headcount for MDW

7. It is the policy at Amazon not to fill a position when an employee is on leave of absence and

still listed in the head count and part of the employee budget for the building. And the position that

Edwards had been reassigned to, BHN, had not been filled. Moreover, there were enough OM 6

positions at MDW 7 that even if his position had been filled, Amazon could have found another

OM 6 position at MDW 7 for him.



                                                 12
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 30 of 46 PageID #:383




        33.     When Messenger first informed me that there was a problem with Edwards’s

leadership and that it was affecting his performance, at the March 26, 2018 meeting with Edwards.,

Messenger falsely told us that the complaints were coming from Edwards’ Area Managers. This

sent me down a “rabbit hole” trying to understand the source and the substance of the complaints.

I did not find out that Pratt was the source of the complaints against Edwards until Pratt herself

told me in the conversation we had when I informed her that she and Edwards were being moved

to the night shift.

        34.     Messenger’s statement that he had to keep Pratt’s criticisms of Edwards

confidential is not only false, but also completely contrary to Amazon’s policy of complete

transparency. In Amazon’s culture, I had a right to know who his accuser was and what he was

being accused of so that I could create an action plan to correct the situation. Amazon allows lower

level employees and managers to regular review the performance of senior managers above them.

        35.     Any statement by Messenger or Amazon that Edwards’ AMs could not be

interviewed because of concerns that it would undermine the team is false for the same reason.

        36.     While at Amazon, I never experienced my General Manager or Assistant General

Manager or any senior manager above me step in and overrule me on shift assignments or reassign

any of my white or non-African managers without my supporting input and approval. I never

experienced my General Manager, Assistant Manager, or any senior manager above step in and

remove a Caucasian or non-African American manager from the promotion pool in direct

contradiction of my position on the issue, without telling me or without providing any written

documentation for this significant demotion in employment status.




                                                13
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 31 of 46 PageID #:384
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 32 of 46 PageID #:385




       EXHIBIT 1
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 33 of 46 PageID #:386
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 34 of 46 PageID #:387
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 35 of 46 PageID #:388
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 36 of 46 PageID #:389




       EXHIBIT 2
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 37 of 46 PageID #:390
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 38 of 46 PageID #:391
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 39 of 46 PageID #:392




       EXHIBIT 3
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 40 of 46 PageID #:393
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 41 of 46 PageID #:394
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 42 of 46 PageID #:395
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 43 of 46 PageID #:396




       EXHIBIT 4
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 44 of 46 PageID #:397
Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 45 of 46 PageID #:398
  Case: 1:19-cv-03990 Document #: 83-1 Filed: 02/24/21 Page 46 of 46 PageID #:399




                                CERTIFICATE OF SERVICE

       I, Peter S. Lubin, the undersigned attorney, hereby certify that on February 24, 2021, I
caused a true and correct copy of the foregoing Plaintiff’s Opposed Motion for Leave to File Third
Amended Complaint to be served upon all counsel of record via the Court’s CM/ECF System.


                                                     /s/ Peter S. Lubin
